Citation Nr: 0935922	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for status post cataract 
surgery on both eyes, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2004, a 
statement of the case was issued in June 2006, and a 
substantive appeal was received in August 2006.   


FINDING OF FACT

The Veteran's service-connected status post cataract surgery 
on both eyes is not manifested by (1) corrected visual acuity 
of one eye to 20/200 and 20/70 in the other eye; (2) 
corrected visual acuity of one eye to 15/200 and 20/70 in the 
other eye; (3) corrected visual acuity in one eye to 10/200 
and 20/50 in the other eye; (4) corrected visual acuity to 
5/200 in one eye and 20/50 in the other eye; or (5) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/50 and 20/40, respectively, in the other eye. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the Veteran's service-connected 
status post cataract surgery on both eyes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 6029, 6061-6079 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to 


substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Further, the notice must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  

Additionally, the notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The instant case involves an increased rating claim.  In such 
cases, the VCAA only requires generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009). 

In this case, the RO provided the appellant pre-adjudication 
notice by a letter dated March 2004.   The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, while the 
letter did not inform the Veteran of what type of information 
and evidence was needed to establish a disability rating and 
effective date, such was provided in a later February 2009 
communication, which was followed by a readjudication in May 
2009.  Thus, the timing defect is here cured and no further 
development is required with respect to the duty to notify.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in June 2004 and November 2008, 
obtained medical opinions as to the severity of the 
disability, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Increased Ratings

The Veteran claims that the severity of his service-connected 
status post cataract surgery on both eyes warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's service-connected status post cataract surgery 
on both eyes has been rated by the RO under the provisions of 
Diagnostic Code 6029 (governing aphakia).  Under this 
regulatory provision, a rating of 30 is warranted for 
unilateral or bilateral aphakia.     

A note to Diagnostic Code 6029 indicates that the 30 percent 
rating prescribed for aphakia is a minimum rating to be 
applied to the unilateral or bilateral condition and is not 
to be combined with any other rating for impaired vision.  
When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21).  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.84a, Diagnostic Code 
6029 (2008).

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  In relevant part, a 30 
percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078.

To achieve the next-higher 40 percent evaluation, the 
evidence must demonstrate: (1) corrected visual acuity of one 
eye is to 20/200 and 20/70 in the other eye; (2) corrected 
visual acuity of one eye is to 15/200 and 20/70 in the other 
eye; (3) corrected visual acuity in one eye is to 10/200 and 
20/50 in the other eye; (4) corrected visual acuity is to 
5/200 in one eye and 20/50 in the other eye; or (5) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/50 and 20/40, respectively, in the other eye. 
38 C.F.R. § 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076.

The Veteran underwent a VA examination in June 2004.  The 
report noted a history of cataract surgery on his right eye 
in 1999 and on his left eye in 2003.  The Veteran complained 
that his vision was blurry.  Upon examination, his near 
sighted visual acuity without glasses was 20/100 in the right 
eye and 20/100 in the left eye.  His best corrected near 
sighted vision was 20/40 in the right eye and 20/50 in the 
left eye.  Far sighted visual acuity without glasses was 
20/200 in the right eye and 20/100 in the left eye.  His best 
corrected far sighted vision was 20/40 in the right eye and 
20/50 in the left eye.  

The Veteran underwent another VA examination in November 
2008.  The examiner reviewed the claims file in conjunction 
with the examination.  Upon examination, the Veteran's near 
sighted visual acuity without glasses was 20/200 in the right 
eye and 20/70 in the left eye.  His best corrected near 
sighted vision was 20/40 in the right eye and 20/20 in the 
left eye.  Far sighted visual acuity without glasses was 
20/200 in the right eye and 20/150-1 in the left eye.  His 
best corrected far sighted vision was 20/40+2 in the right 
eye and 20/30-2 in the left eye.  

Again, in order to warrant a rating in excess of 30 percent, 
the Veteran's disability must be manifested by: (1) corrected 
visual acuity of one eye to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity to 5/200 in one eye and 20/50 in the other eye; 
or (5) blindness or anatomical loss of one eye and corrected 
vision in the other eye to 20/50 and 20/40, respectively, in 
the other eye.  

The VA examination findings noted above fail to meet the 
criteria for a higher evaluation based on decreased visual 
acuity.  Moreover, VA eye clinic treatment notes dated 
throughout the rating period on appeal, including visits in 
June 2006, June 2007, and October 2007, similarly fail to 
demonstrate disability picture most nearly approximating the 
criteria for the next-higher 40 percent rating.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 30 percent for status post 
cataract surgery on both eyes must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 



ORDER

A rating in excess of 30 percent for status post cataract 
surgery on both eyes is denied.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


